Title: To John Adams from United States House of Representatives, 3 March 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					March 3, 1791
				
				 The President of the United States has notified the House of Representatives that he has this day approved and signed several acts which originated in that House.I am directed to acquaint the Senate that the House of Representatives, having completed the business before them, intend shortly to adjourn without day.
				
					
				
				
			